Citation Nr: 0702242	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Achilles tendonitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2005; a transcript 
is of record.

The veteran filed claims for entitlement to service 
connection for Achilles tendonitis in March 1975 and August 
1980.  There is no record of a rating action taken with 
respect to the March 1975 claim, but the August 1980 claim 
was denied in a November 1980 rating decision.  The record 
does not show that the veteran was provided notice of his 
appellate rights.  38 C.F.R. § 3.103(b) (2006).  Thus, the 
issue before the Board is for entitlement to service 
connection for the claimed condition, and not whether new and 
material evidence has been received to reopen a previously 
disallowed claim.
    

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran currently suffers from Achilles tendonitis.





CONCLUSION OF LAW

Achilles tendonitis was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board notes that the RO notice failed to include notice 
of the elements of the degree of disability or the effective 
date of a disability rating in the VCAA notice.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Finally, the Board finds that the RO has fulfilled VA's duty 
to assist.  The record shows that the RO obtained the 
veteran's service medical records, VA Medical Center (VAMC) 
treatment records, and provided the veteran with a VA medical 
examination.  In correspondence dated in July 2004, the 
veteran informed VA that he had no private medical records to 
submit with respect to this issue.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis

The veteran claims that he currently suffers from Achilles 
tendonitis as a result of wearing boots during basic 
training.  The veteran submitted several statements and 
provided testimony at his videoconference hearing to support 
his contention.  Essentially, the veteran contends that he 
was discharged from the military due to Achilles tendonitis 
and that he was on crutches for several months after 
discharge because of this condition.  The veteran claims that 
because of this condition, he was unable to pursue his career 
of choice, which was to be a walking mailman.  The veteran 
claims that he had to drive a truck for many years instead of 
pursuing the type of job he wanted because his Achilles 
tendonitis prevented him from spending much time on his feet.  

The veteran's service medical records corroborate his claim 
that he received treatment for Achilles tendonitis while in 
service, but there is a discrepancy as to whether he was 
discharged for this condition.  The service medical records 
show that in February 1975, the veteran presented to the sick 
bay with pain in the back of both heels and was diagnosed 
with Achilles tendonitis.  Chronological records of medical 
care showed that the veteran presented to the sick bay with 
similar complaints three more times in February 1975.  In 
another chronological record of medical care, dated in 
February 1975, the examiner reported the veteran presented 
with complaints of pain in the toes and that he was found to 
have "contracted digits bilaterally."  

According to subsequent records, the veteran was discharged 
shortly after the problem with his feet began.  In a medical 
examination report, dated in March 1975, the examiner found 
the veteran to be medically unfit for duty by reason of 
hammer toes with pes cavus.  A Report of a Medical Board 
Proceeding, dated in March 1975, showed that the board 
recommended separation from service due to the hammer toes 
with pes cavus.  The report included the veteran's name, 
social security number, and signature.

The veteran claims that his service medical records had been 
mixed up with his brother's, who had served at the same time 
he did and was also medically discharged.  The veteran claims 
that he was discharged for Achilles tendonitis and that his 
brother was discharged for hammer toes.  Notwithstanding the 
confusion surrounding the circumstances of his discharge, the 
claim must be denied because there is no evidence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The current medical evidence consists of treatment records 
from the Minneapolis VA Medical Center, dated from November 
2002 through January 2005, and a VA examination report, dated 
in February 2005.  The VA treatment records are negative for 
any complaints or treatment of the claimed condition and 
thus, they are of little value in substantiating the claim.  
The VA examination report, however, includes findings from an 
examination conducted for the sole purpose of determining 
whether the veteran suffers from a chronic ankle disability.  
This evidence is highly probative.  

In the February 2005 VA examination report, Dr. C.D. noted 
the history and complaints as relayed by the veteran and as 
included in the claims file.  On examination, Dr. C.D. found 
that the veteran had a normal gait and was able to walk on 
his toes and heels.  Range of motion was not limited in 
either ankle, peripheral pulses were 2+ bilaterally and there 
was no edema or deformity.  Motor strength was within normal 
limits.  Both Achilles tendons were found to be tender.  An 
x-ray of the right ankle showed minimal degenerative changes 
along the anterior aspect of the tibiotalar joint and soft 
tissues and joint spaces were normal.  In the left ankle, an 
x-ray showed degenerative spurring along the tibiotalar joint 
and the inferior medial malleolus.  There was also minimal 
spurring at the insertion of the Achilles tendon.  Soft 
tissues were unremarkable and no acute bone or joint space 
abnormalities were identified.  

Dr. C.D. concluded that there was no objective evidence of 
Achilles tendonitis or functional impairment found on 
examination.  Dr. C.D. also noted that the veteran was 
discharged from the military in 1975 and had not sought 
medical care for the condition since then.  Dr. C.D. stated 
that for these reasons, the veteran's subjective ankle 
complaints were not related to service.  

The Board has carefully considered the veteran's contentions, 
including that his records have been mixed up with his 
brother's.  Despite the plausibility of such an occurrence, 
the medical evidence does not show that the veteran currently 
suffers from the claimed disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  


ORDER

Entitlement to service connection for Achilles tendonitis is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


